Exhibit 10.37

LIMITED WAIVER AND AMENDMENT NO. 17 TO CREDIT AGREEMENT

This LIMITED WAIVER AND AMENDMENT NO. 17 TO CREDIT AGREEMENT (this “Waiver and
Amendment”) is dated as of November 13, 2009 by and among INTERNATIONAL TEXTILE
GROUP, INC., a Delaware corporation (“ITG”), the other Borrowers and Credit
Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, for itself and as Agent (“Agent”), and the other Lenders signatory
hereto. Unless otherwise specified herein, capitalized terms used in this Waiver
and Amendment shall have the meanings ascribed to them in the Credit Agreement
(as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver and
amendment to the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Limited Waiver. The Agent and the Lenders hereby waive, for the period from
and after November 16, 2009 up to and including December 15, 2009, any breach of
Section 4.1 of the Credit Agreement, and any Default or Event of Default as a
result thereof, solely to the extent that Borrowers failed to deliver to the
Agent an unqualified opinion (as to going concern) in connection with Borrowers’
delivery of a copy of the audited consolidated balance sheets of ITG and each of
its Subsidiaries (including the Excluded Subsidiaries) as at the end of fiscal
year ended December 31, 2008 and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year.

2 Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Availability Block” in its
entirety to read as follows:

““Availability Block” means $15,000,000.”

3 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Waiver and Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Waiver and
Amendment), that:

(a) the execution, delivery and performance by each Credit Party of this Waiver
and Amendment has been duly authorized by all necessary corporate and



--------------------------------------------------------------------------------

partnership action and this Waiver and Amendment is a legal, valid and binding
obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms; and

(b) upon the effectiveness of this Waiver and Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Waiver and Amendment after giving effect to
this Waiver and Amendment and the transactions contemplated hereby.

4 Conditions to Effectiveness. This Waiver and Amendment shall be effective on
the date when this Waiver and Amendment shall have been duly executed and
delivered by each Borrower, each other Credit Party party hereto, Agent and the
Required Lenders.

5 Miscellaneous.

5.1 Effect; Ratification.

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, each Credit Party
reaffirms its guaranty of the Obligations and the Liens securing those
guaranties.

(b) The execution, delivery and effectiveness of this Waiver and Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Waiver and
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

(c) Each Credit Party acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Waiver and Amendment
shall not be deemed (i) except as expressly provided in this Waiver and
Amendment, to be a consent to any amendment, waiver or modification of any term
or condition of the Credit Agreement or of any other Loan Document, (ii) to
create a course of dealing or otherwise obligate Agent or Lenders to forbear,
waive, consent or execute similar amendments under the same or similar
circumstances in the future, or (iii) to amend, prejudice, relinquish or impair
any right of Agent or Lenders to receive any indemnity or similar payment from
any Person or entity as a result of any matter arising from or relating to this
Waiver and Amendment.

5.2 Counterparts and Signatures by Fax. This Waiver and Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument. Any party delivering an
executed counterpart of this Waiver and Amendment by fax shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Waiver and Amendment.

 

-2-



--------------------------------------------------------------------------------

5.3 Severability. In case any provision in or obligation under this Waiver and
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

5.4 Loan Document. This Waiver and Amendment shall constitute a Loan Document.

5.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
as of the date first above written.

 

BORROWERS: INTERNATIONAL TEXTILE GROUP, INC. BURLINGTON INDUSTRIES LLC CONE
JACQUARDS LLC CONE DENIM LLC CARLISLE FINISHING LLC

SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.

By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer NARRICOT INDUSTRIES
LLC By: International Textile Group, Inc., its sole member By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer

[Signature Page to Amendment No. 17 to Credit Agreement]



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES: APPAREL FABRICS PROPERTIES, INC. BURLINGTON INDUSTRIES V,
LLC CONE ADMINISTRATIVE AND SALES LLC CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC

BURLINGTON WORLDWIDE INC. CONE DENIM WHITE OAK LLC CONE INTERNATIONAL HOLDINGS,
INC. CONE ACQUISITION LLC WLR CONE MILLS IP, INC. By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer VALENTEC WELLS, LLC
By: International Textile Group, Inc., its sole member By:  

/s/ Craig J. Hart

Name:   Craig J. Hart Title:   Vice President and Treasurer

[Signature Page to Amendment No. 17 to Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as the Agent and a
Lender By:  

/s/ Philip Carfora

Title:   Its Duly Authorized Signatory

[Signature Page to Amendment No. 17 to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

[Signature Page to Amendment No. 17 to Credit Agreement]



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC., as a Lender By:  

/s/ M. Kim Carpenter

Name:   M. Kim Carpenter Title:   Vice President

[Signature Page to Amendment No. 17 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ John Yankauskas

Name:   John Yankauskas Title:   Sr. Vice President

[Signature Page to Amendment No. 17 to Credit Agreement]